Citation Nr: 0215996	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back strain.

[The issues of entitlement to service connection for a right 
shoulder disorder and left ear hearing loss and entitlement 
to increased ratings for a right knee disorder, postoperative 
residuals of a nasal injury, and right ear hearing loss will 
be the subjects of a later Board decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
January 1987 and from December 1988 to January 2000.  This 
appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, regional 
office (RO), which denied the benefits sought.
	
[The Board is undertaking additional development on claims of 
entitlement to service connection for a right shoulder 
disorder and left ear hearing loss and entitlement to 
increased ratings for a right knee disorder, postoperative 
residuals of a nasal injury and right ear hearing loss, 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by 38 C.F.R. § 20.903.  After reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.]


FINDINGS OF FACT

Low back strain was not manifested in service; any current 
low back strain is not shown to be related to service.


CONCLUSION OF LAW

Service connection for low back strain is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug.29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000. 

VA has fully complied with the mandates of the VCAA.  Service 
connection for low back strain was initially denied as not 
well-grounded, but was thereafter reconsidered on the merits, 
and well-groundedness is not an issue.  The veteran was 
provided a copy of the decision explaining why service 
connection for low back strain was denied.  Furthermore, in a 
November 2000 statement of the case (SOC), various 
correspondence from VA (including a March 2001 letter 
regarding VA duty to notify and assist under the VCAA), and 
supplemental statements of the case (SSOC) dated in October 
2001 and April 2002, he was advised of the controlling law 
and regulations.  These communications clearly explained his 
rights and responsibilities and advised him what evidence is 
of record and what type of evidence could substantiate his 
claim.  Moreover, the records identify and explain the 
respective responsibilities of VA and the appellant to 
provide evidence.
 
The record is complete with respect to the issue addressed 
below.  As the veteran has indicated he has not had any 
postservice treatment for his back, there are no such records 
to obtain.  VA has arranged for an examination.  It is not 
prejudicial to the appellant for the Board to address this 
claim based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

Service medical records show no complaints or findings 
indicative of a low back injury or low back strain.  On 
clinical evaluations on examinations throughout the veteran's 
periods of service, most recently in September 1999, the 
veteran's spine was normal.  In each report of medical 
history he completed in service, he checked "no" next to 
"recurrent back pain."

In his May 2000 claim for VA benefits, the veteran indicated 
that he had a back problem that began in 1994.  VA sent him a 
May 2000 letter which, in part, asked him to submit copies of 
any pertinent medical records from private physicians that 
may be relevant to his claim. 

On July 2000 VA examination, the veteran stated that his back 
started bothering him when he was carrying sacks in the first 
7-8 years of his service.  He stated that now his low back 
becomes sore for a one-two day period about every three 
months.  He took Tylenol, but had not had any formal 
treatment for his back.  On physical examination, forward 
flexion was 70 degrees; extension was 20 degrees; and tilt to 
the sides was 20 degrees in either direction.  The veteran 
noted that his back was not painful or acting up at the time.  
The diagnosis was low back strain, unless      X-rays showed 
something more specific.  An X-ray report noted that the 
lumbosacral spine appeared within normal limits.  

In a statement attached to his VA Form 9, received in January 
2001, the veteran indicated that civilian doctors told him 
that his back pain was more than likely caused by carrying 
and running with a rucksack and other military equipment.  He 
stated that his symptoms of stiffness, pain and discomfort 
were only a problem about once every two months and usually 
subsided with Tylenol or some anti-inflammatory medication. 

In March 2001, VA sent the veteran a letter requesting, in 
part, that the veteran furnish names, addresses and 
approximate dates of treatment of all medical care providers 
who have treated him for his low back strain.  Private 
medical records subsequently added to the claims file contain 
no reference to any treatment for low back strain.  In a 
February 2002 statement, the veteran indicated that he self 
medicated his back and was unable to take time off to get to 
the doctor's office. 

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran contends that his low back problems are due to 
service.  However, his service medical records contain no 
mention of low back complaints, injury, or treatment.  In 
fact, he has indicated that he was not seen for his low back 
in service.  While low back strain has been diagnosed (based 
on history) postservice, there is no competent (medical) 
evidence linking any current low back problem to service.  
The Board has considered further development to determine the 
etiology of any current low back disability; however, in the 
absence of any objective evidence of disease or injury of the 
low back in service, any nexus opinion would be based 
entirely on speculation, and would not have significant 
probative value. 

The veteran maintains that his current low back strain stems 
directly from service.  While he is competent to state that 
he has low back symptoms, as a layperson, he is not competent 
to attribute any current low back strain to his activities in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.





ORDER

Service connection for low back strain is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

